EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY Mad Catz, Inc., a Delaware corporation 1328158 Ontario Inc., a corporation organized under the laws of Ontario, Canada Mad Catz Europe Limited, a company organized under the laws of England and Wales Mad Catz Interactive Asia Limited, a company organized under the laws of Hong Kong Mad Catz Technological Development (Shenzhen) Co., Ltd., a company organized under the laws of The Peoples Republic of China Winkler Atlantic Holdings Limited, a company organized under the laws of the British Virgin Islands Mad Catz GmbH, a company organized under the laws of Germany Mad Catz SAS, a company organized under the laws of France Mad Catz Co., Ltd, a company organized under the laws of Japan
